Attorney’s Docket Number: 8836S-1279 CON
Filing Date: 10/19/2020
Continuity Data: RCE filed on 12/07/2022
Claimed Priority Dates: 05/29/2018 (Continuation of 15/991,476 now PAT 10,818,687)
      07/25/2017 (KR 10-2017-0094401)
Applicants: Kim et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)               filed on 12/07/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's amendment filed on 12/07/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-19 and 21.
Response to Amendment
Applicant’s amendments to the claims have overcome the claim objections and claim rejections under 35 U.S.C. 112 and 35 U.S.C. 102, as previously formulated in the Final Office action mailed on 10/11/2022. However, the previously presented prior art remains relevant, and the indicated allowability of claim 3 is withdrawn in view of a new interpretation of the references on record. Additionally, new grounds of rejection are presented below, as necessitated by applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US9576967).

Regarding Claim 1, Kimura (see, e.g., Figs. 21A-B and Col. 10, L.53 to Col. 11, L. 18) shows most aspects of the instant invention including a three-dimensional semiconductor memory device, comprising:
- a substrate (e.g., substrate 9,10) including a cell array region (e.g., memory array region 100) and a connection region (e.g., contact region 200)
- an electrode structure including a plurality of electrodes vertically stacked on the substrate (e.g., conductive layers 146, 246 implementing control gate electrodes and WLs) 
- a plurality of first vertical channels that penetrate the electrode structure on the cell array region (e.g., channels 601,602, and epi material 11, associated with memory stack structures 55 in 100)
- a plurality of second vertical channels that penetrate the electrode structure on the connection region (e.g., channels 601,602, and growth-suppressed epi material, associated with support pillar structure 155 in 200)
- wherein each of the first vertical channels and the second vertical channels includes a lower channel pattern connected to the substrate (e.g., epi portion 11 in 100, and growth-suppressed epi portion in 200, respectively) and an upper channel pattern connected to the lower channel pattern (e.g., channel layers 601,602 in 100 and channel layers 601,602 in 200, respectively)
- wherein a lowermost electrode of the plurality of electrodes (e.g., lowermost electrode 146) surrounds the lower channel patterns of the first vertical channels (e.g., 11 in 100) and the upper channel patterns of the second vertical channels (e.g., 601,602 in 200)
Furthermore, Kimura (see, e.g., Figs. 8-9 and Col. 10, L.53 to Col. 11, L. 18) discloses that the epi material formed at the bottom of openings 321 is substantially growth-suppressed, resulting in a height of the epitaxial silicon grown being, e.g., twenty five times less than the height of epi portions 11. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have top-most surfaces of the lower channel patterns of the second vertical channels being positioned at a lower level than a top surface of the substrate, in the structure of Kimura, because such relative arrangement between surface levels would flow from having a very thin or substantially growth-suppressed epi layer at the bottom of openings etched in a substrate, as suggested by Kimura himself.
Additionally, it is noted that the specification fails to provide teachings about the criticality of the relative arrangement between surface levels, as claimed. Therefore, absent any criticality, this limitation is only considered to be an obvious modification of the relative arrangement between surface levels disclosed by Kimura, as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, and the relative surface arrangement claimed by applicant is nothing more than one of possible relative surface level arrangements that a person having ordinary skill in the art will find obvious to provide as a matter of choice or using routine experimentation based on its suitability for the intended use of the invention. See In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding Claim 2, Kimura (see, e.g., Fig. 21B) shows that top surfaces of the lower channel patterns of the first vertical channels (e.g., 11) are positioned higher than a top surface of the lowermost one of the electrodes (e.g., lowermost 146). Additionally, Kimura (see, e.g., Figs. 8-9 and Col. 10, L.53 to Col. 11, L. 18) teaches having a growth-suppressed epi material associated with support pillar structure 155 in 200. Therefore, Kimura also teaches that top surfaces of the lower channel patterns of the second vertical channels (e.g., growth-suppressed epi material) are positioned lower than a bottom surface of the lowermost one of the electrodes.
Regarding Claim 3, Kimura (see, e.g., Figs. 7-8 and Col. 10, L.53 to Col. 11, L. 18) shows that epi 11 in 100 and growth-suppressed epi material in 200 are formed at the bottom of circular trenches 121 and 321, respectively. Therefore, Kimura also shows that each of the lower channel patterns of the first and second vertical channels comprises a pillar-shaped epitaxial pattern.
Regarding Claim 4, Kimura (see, e.g., Fig. 21B) shows a dummy insulating pattern (e.g., dielectric layer 132) provided in the connection region of the substrate, wherein the plurality of second vertical channels (e.g., channels 601,602, and 53) are arranged to penetrate the dummy insulating pattern and directly contact the substrate.
Regarding Claim 5, Kimura (see, e.g., Fig. 21B) teaches that a height of the dummy insulating pattern (e.g., a height of 132 defined relatively to top surface of 9,10) is greater than a height of each of the lower channel patterns of the second vertical channels (e.g., a height of growth-suppressed epi material defined relatively to top surface of 9,10).
Regarding Claim 6, Kimura (see, e.g., Fig. 21B) shows that bottom surfaces of the second vertical channels (e.g., channels 601,602, and growth-suppressed epi material) are positioned at a substantially similar depth than bottom surfaces of the first vertical channels (e.g., channels 601,602, and 11). Therefore, Kimura is silent about bottom surfaces of the second vertical channels being positioned lower than bottom surfaces of the first vertical channels. Also, see comments stated above in Par. 11 with regards to Claim 1, which are considered repeated here, as applied to the relative surface level arrangement between bottom surfaces of the second vertical channels and the first vertical channels.
Regarding Claim 7, Kimura (see, e.g., Fig. 21B) shows that the lower channel patterns of the first vertical channels (e.g., 11) have a first height, and the lower channel patterns of the second vertical channels (e.g., growth-suppressed epi material) have a second height smaller than the first height of the lower channel patterns of the first vertical channels.
Regarding Claim 8, Kimura (see, e.g., Fig. 21B) shows:
- a plurality of first vertical insulating patterns (e.g., stack memory films 50) provided between the upper channel patterns of the first vertical channels (e.g., 601,602 in 100) and the electrode structure, the first vertical insulating patterns having bottom surfaces being positioned higher than the top surface of the lowermost one of the electrodes (e.g., lowermost 146)
- a plurality of second vertical insulating patterns (e.g., stack memory films 50) provided between the upper channel patterns of the second vertical channels (e.g., 601,602 in 200) and the electrode structure, the second vertical insulating patterns having bottom surfaces positioned lower than the bottom surface of the lowermost one of the electrodes.
Regarding Claim 9, Kimura (see, e.g., Fig. 21B) shows a gate insulating layer (e.g., oxide spacer 116) interposed between the lower channel patterns (e.g., 11) of the plurality of first vertical channels and the lowermost electrode (e.g., lowermost 146).
Regarding Claim 10, Kimura (see, e.g., Figs. 21A-B) shows that a distance between a side surface of the lowermost one of the electrodes (e.g., lowermost 146) and the plurality of first vertical channels is different from a distance between a side surface of the lowermost one of the electrodes and the plurality of the second vertical channels (e.g., due to intervening thickness of 116 vs. contact).
Regarding Claim 11, Kimura (see, e.g., Figs. 21A-B) shows that epi material portions 11 and growth-suppressed epi material are, e.g., single crystal silicon; and that semiconductor channel layers 601,602 in 100 or 200 can be, e.g., amorphous silicon, polysilicon, III-V compounds or II-VI compounds. Therefore, Kimura shows that the lower semiconductor patterns of the first and second vertical channels (e.g., 11 or growth-suppressed material) comprise a semiconductor material having a crystal structure different from that of the upper semiconductor patterns of the first and second vertical channels (e.g., 601,602).
Regarding Claim 12, Kimura (see, e.g., Figs. 21A-B and Col. 10, L.53 to Col. 11, L. 18) shows most aspects of the instant invention including a three-dimensional semiconductor memory device, comprising:
- a substrate (e.g., substrate 9, 10) including a cell array region (e.g., memory array region 100) and a connection region (e.g., contact region 200)
- an electrode structure including a plurality of electrodes vertically stacked in a first direction perpendicular to a top surface of the substrate (e.g., conductive layers 146, 246 implementing control gate electrodes and WLs), the electrode structure having a staircase-shape on the connection region
- a first vertical channel that penetrates the electrode structures on the cell array region (e.g., channel 601,602, and 11 associated with memory stack structures 55 in 100), the first vertical channel including a first lower channel pattern in contact with the substrate (e.g., channel portion 11) and a first upper channel pattern connected to the first lower channel pattern (e.g., channels 601,602 in 100)
- a second vertical channel that penetrate the electrode structure on the connection region (e.g., channels 601,602, and growth-suppressed epi material, associated with support pillar structure 155 in 200), the second vertical channel including a second lower channel pattern in contact with the substrate (e.g., growth-suppressed epi material) and a second upper channel pattern connected to the second lower channel pattern (e.g., channels 601,602 in 200)
- wherein a lowermost electrode of the plurality of electrodes (e.g., lowermost electrode 146) surrounds the first lower channel pattern (e.g., 11) and the second upper channel pattern (e.g., 601,602) 
- wherein a sidewall of the second lower channel pattern is spaced apart from the substrate (e.g., sidewall of growth-suppressed epi material is spaced apart from the substrate by the body of material portion 53)
- wherein each of the lower channel patterns of the first and second vertical channels comprises a pillar-shaped epitaxial pattern (see, e.g., Figs. 7-8 and Col. 10, L.53 to Col. 11, L. 18: epi 11 and growth-suppressed epi material are formed at the bottom of circular trenches 121 and 321, respectively)
Furthermore, Kimura (see, e.g., Figs. 8-9 and Col. 10, L.53 to Col. 11, L. 18) discloses that the epi material formed at the bottom of openings 321 is substantially growth-suppressed, resulting in a height of the epitaxial silicon grown being, e.g., twenty five times less than the height of epi portions 11. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a top surface of the second lower channel pattern positioned lower than a bottom surface of the lowermost electrode, in the structure of Kimura, because such relative arrangement between surface levels would flow from having a very thin or substantially growth-suppressed epi layer at the bottom of openings etched in a substrate, as suggested by Kimura himself.
Regarding Claim 13, Kimura (see, e.g., Figs. 21A-B) shows that a top surface of the first lower channel pattern (e.g., 11) is positioned higher than a top surface of the lowermost electrode (e.g., lowermost electrode 146). Additionally, Kimura teaches that a top surface of the second lower channel pattern (e.g., growth-suppressed epi material) is positioned lower than a bottom surface of the lowermost electrode.
Regarding Claim 14, Kimura (see, e.g., Figs. 21A-B) teaches that a top surface of the second lower channel pattern (e.g., growth-suppressed epi material) is positioned at a lower level than a top surface of the substrate (e.g., 9,10). Also, see comments stated above in Par. 10-11 with regards to Claim 1, which are considered repeated here.
Regarding Claim 15, Kimura (see, e.g., Figs. 21A-B) shows:
- a first vertical insulating pattern (e.g., stack memory film 50) disposed on the first lower channel pattern (e.g., 11) and surrounding a sidewall of the first upper channel pattern (e.g., 601,602 in 100)
- a second vertical insulating pattern (e.g., stack memory film 50) disposed on the second lower channel pattern (e.g., growth-suppressed epi material) and surrounding a sidewall of the second upper channel pattern (e.g., 601,602 in 200)
Regarding Claim 16, Kimura (see, e.g., Figs. 21A-B) shows that a bottom surface of the second vertical insulating pattern (e.g., 50) is positioned at a lower level than a bottom surface of the lowermost electrode (e.g., lowermost electrode 146).
Regarding Claim 17, Kimura (see, e.g., Figs. 21A-B) shows that a distance between a side surface of the lowermost electrode (e.g., lowermost electrode 146) and the first vertical channel is different from a distance between a side surface of the lowermost electrode and the second vertical channel (e.g., due to intervening thickness of 116 vs. contact).
Regarding Claim 18, Kimura (see, e.g., Figs. 21A-B and Col. 10, L.53 to Col. 11, L. 18) shows that the first lower channel pattern (e.g., 11) has a first height, and the second lower channel pattern (e.g., growth-suppressed epi material) has a second height smaller than the first height.
Regarding Claim 19, Kimura (see, e.g., Figs. 21A-B) shows a dummy insulating pattern (e.g., dielectric layer 132) provided in the connection region of the substrate, wherein the second vertical channel (e.g., channels 601,602, and growth-suppressed epi material) penetrates the dummy insulating pattern and is in contact the substrate, and wherein a height of the dummy insulating pattern is greater than a height of the second lower channel pattern of the second vertical channel (e.g., growth-suppressed epi material).
Regarding Claim 21, Kimura (see, e.g., Figs. 21A-B and Col. 10, L.53 to Col. 11, L. 18) shows most aspects of the instant invention including a three-dimensional semiconductor memory device, comprising:
- a substrate (e.g., substrate 9,10) including a cell array region (e.g., memory array region 100) and a connection region (e.g., contact region 200)
- an electrode structure including a plurality of electrodes vertically stacked on the substrate (e.g., conductive layers 146, 246 implementing control gate electrodes and WLs) 
- a plurality of first vertical channels that penetrate the electrode structure on the cell array region (e.g., channels 601,602, and 11 associated with memory stack structures 55 in 100)
- a plurality of second vertical channels that penetrate the electrode structure on the connection region (e.g., channels 601,602, and growth-suppressed epi material, associated with support pillar structure 155 in 200)
- wherein each of the plurality of first vertical channels and each of the plurality of the second vertical channels includes a lower channel pattern connected to the substrate (e.g., channel portion 11 in 100, and growth-suppressed epi material in 200, respectively) and an upper channel pattern connected to the lower channel pattern (e.g., channel layers 601,602 in 100 and 200, respectively)
- wherein a lowermost electrode of the plurality of electrodes (e.g., lowermost electrode 146) surrounds the lower channel patterns of each of the plurality of first vertical channels (e.g., 11) and the upper channel patterns of each of the plurality of second vertical channels (e.g., 601,602) 
- wherein each of the lower channel patterns of the first and second vertical channels comprises a pillar-shaped epitaxial pattern (see, e.g., Figs. 7-8 and Col. 10, L.53 to Col. 11, L. 18: epi 11 and growth-suppressed epi material are formed at the bottom of circular trenches 121 and 321, respectively)
Furthermore, Kimura (see, e.g., Figs. 8-9 and Col. 10, L.53 to Col. 11, L. 18) discloses that the epi material formed at the bottom of openings 321 is substantially growth-suppressed, resulting in a height of the epitaxial silicon grown being, e.g., twenty five times less than the height of epi portions 11. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have top surfaces of the lower channel pattern of each of the plurality of second vertical channels positioned at a lower level than a bottom surface of the lowermost electrode, in the structure of Kimura, because such relative arrangement between surface levels would flow from having a very thin or substantially growth-suppressed epi layer at the bottom of openings etched in a substrate, as suggested by Kimura himself.
Additionally, it would have also been obvious to one of ordinary skill in the art at the time the invention was filed to have the top surfaces of each of the plurality of lower channel patterns of the second vertical channels positioned at a lower level than a top surface of the substrate, in the structure of Kimura, because such relative arrangement between surface levels would flow from having a very thin or substantially growth-suppressed epi layer at the bottom of openings etched in a substrate, as also suggested by Kimura himself. Also, see comments stated above in Par. 11 with regards to Claim 1, which are considered repeated here.

Response to Arguments
Applicant’s arguments with respect to claims filed on 12/07/2022 have been considered but are moot in view of the new grounds of rejection.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814